DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 11/30/2021.  

Claims
Claims 1, 10, and 21 have been amended. 
Claims 2-3, 11-12, and 20 have been cancelled.
Claims 1, 4-10, 13-19, and 21 are currently pending in the application. 


Response to Arguments
103
In response to the applicant’s arguments regarding the prior art references not disclosing “after establishing the second communication link with the POS terminal and before completing the mobile near-field payment, prompting, by the user equipment, a user to leave the POS terminal” and “after the user equipment leaves the POS terminal, finishing, by the POS terminal, a payment flow of the mobile near-field payment, the second interaction comprising validating ARPC ciphertext, sending script execution notification, performing script, or a combination thereof”, the examiner respectfully disagrees.  The description of the prompt does not distinguish over the prior art because it is simply describing what the prompt says and does 
Khan discloses in sections [0019]-[0021] that a portable device and a POS establish a first communication link (e.g. NFC) which is then used to establish a second communication link (e.g. WIFI).  The second WIFI communication link is more convenient than the NFC communication link since the limited communication range of NFC requires the portable device to be in close proximity to the POS device, e.g., within 3 to 6 inches.  The second air interface link can be used, for example to send information such as offers by customers or merchants, coupon offers and redemptions, receipts, follow up information, and so on (see Khan section [0021]).  Therefore Khan discloses that the second communication link has a longer communication distance and allows the user to “leave” the POS terminal since it has a longer communication distance.  Further Khan discloses in section [0021], [0027], and Fig. 3 that the portable device can prompt the user with data including coupons, receipts, follow up information, etc. before the transaction is completed and the communication link disconnected/terminated.  Therefore Khan discloses “after establishing the second communication link with the POS terminal and before completing the mobile near-field payment, prompting, by the user equipment, a user to leave the POS terminal” and “after the user equipment leaves the POS terminal, finishing, by the POS terminal, a payment flow of the mobile near-field payment, the second interaction comprising validating ARPC ciphertext, sending script execution notification, performing script, or a combination thereof”.   
112


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-10, 13-19, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites “after the user equipment leaves the POS terminal, finishing, by the POS terminal, a payment flow of the mobile near-field payment…”  The specification fails to disclose that the POS terminal finishes the payment flow of the mobile near-field payment after the user equipment leaves the POS terminal.  The specification does not disclose how the POS terminal knows when the user equipment has left the POS terminal and therefore does not disclose how the POS terminal knows that the payment flow should be finished.  Further claim 10 recites similar limitations and is therefore rejected for the same reasons as stated above with regards to claim 1.  
Further the dependent claims are also rejected as being dependent on the claims above.  


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-10, 13-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 1 recites “after establishing the second communication link with the POS terminal and before completing the mobile near-field payment, prompting, by the user equipment, a user to leave the POS terminal” and “after the user equipment leaves the POS terminal, finishing, by the POS terminal, a payment flow of the mobile near-field payment, the second interaction comprising validating ARPC ciphertext, sending script execution notification, performing script, or a combination thereof” (emphasis added).  The term “leave” is a subjective term and is unclear exactly what “leave” is referring to.  Further it is unclear exactly how far one must “leave” the POS terminal for it to satisfy “leave the POS terminal”.  Further claim 10 recites similar limitations and is therefore rejected for the same reasons as stated above with regards to claim 1.  
Further the dependent claims are also rejected as being dependent on the claims above.  







Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130046643 A1 (“Wall”) and US 20140019367 A1 (“Khan”) and US 20150235256 A1 (“Barsoum”) and US 20090136035 A1 (“Lee”).

Per claims 1 and 10, Wall discloses:
establishing, by a user equipment (e.g. contactless device) a first communication link based on near-field communication (e.g. NFC) with a POS terminal (e.g. device read of a POS terminal) (Section [0018] and [0025]-[0027]); 
after the establishment of the first communication link, establishing, by the user equipment with the POS terminal (e.g. POS terminal system) a secure channel (e.g. one or more secure communication channels) for conducting a first interaction related to a transaction request (e.g. purchase information) (Section [0016] and [0025]-[0058]);
conducting, by the user equipment, a first interaction related to a transaction request for a mobile near-field (e.g. near field communication) payment with the POS terminal through the secure channel (e.g. one or more secure communication channels) of the first communication link, the first interaction including application selection, application initialization, reading application data (e.g. purchase information), generating dynamic application ciphertext, or a combination thereof (Section [0016], [0028]-[0031] and [0037]); 
after the interaction with the back-end payment system (e.g. processes the transaction and confirms payment), conducting, by the POS terminal…, a second interaction related to the transaction reply for the mobile near-field (e.g. NFC communication) payment with the user equipment (e.g. communicates a digital receipt to the contactless device) (Section [0057]-[0059] and Fig. 2);
…finishing, by the POS terminal, a payment flow of the mobile near-field payment (e.g. secure communication channel is terminated), the second interaction comprising validating ARPC ciphertext, sending script execution notification (e.g. digital receipt), performing script, or a combination thereof  (Section [0057]-[0059] and Fig. 2).

Although Wall discloses that multiple communication links can be established between a contactless device and a POS terminal (Section [0035]) for performing a secure transaction, Wall does not specifically disclose after finishing the first interaction related to the transaction request, establishing, by the user equipment, a second communication link with the POS terminal, wherein, compared to the first communication link, the second communication link communicates at a longer communication distance and faster transmission speed…; …conducting, by the POS terminal via the second communication link, a second interaction related to the transaction reply…; after establishing the second communication link with the POS terminal and before completing the mobile near-field payment, prompting, by the user equipment, a user to leave the POS terminal; after the user equipment leaves the POS terminal, finishing, by the POS terminal, a payment flow of the mobile near-field payment….  However Khan, in analogous art of NFC transactions, discloses:
after finishing the first interaction related to the transaction request, establishing, by the user equipment, a second communication link (e.g. NFC secure link can be used to establish a second secure link that uses a different protocol, such as WIFI, Bluetooth, or another wireless protocol) with the POS terminal, wherein, compared to the first communication link, the second communication link communicates at a longer communication distance and faster transmission speed… (Section [0019]-[0021]);  Note: the limitation “the second communication link communicates at a longer communication distance and faster transmission speed” does not distinguish over the prior art because it is simply describing the second communication link and is not positively recited as a step/function of the user equipment.  The steps/functions of the user equipment are not affected in a manipulative sense by the description of what the second communication link is capable of. Further, the applicant’s own specification in section [0005] and [0026] discloses that the first communication channel used is NFC and the second communication channel is established by means of other network communication approaches with longer communication distance and faster transmission speed such as WIFI and Bluetooth.  Therefore the use of Wi-Fi or Bluetooth, as taught by Khan, is capable of longer communication distance and faster transmission speed.
…conducting, by the POS terminal via the second communication link, a second interaction related to the transaction reply (e.g. the second air interface can be used, for example, to send information such as offers by customers or merchants, coupon offers and redemptions, receipts, follow up information, and so on)… (Section [0021]);
after establishing the second communication link (e.g. second air interface WIFI) with the POS terminal (e.g. POS device) and before completing the mobile near-field payment (e.g. payment), prompting (e.g. send information such as offers by customer or merchants, coupon offers and redemptions, receipts, follow up information, and so on), by the user equipment, a user to leave the POS terminal (e.g. In this way, purchase information may be transferred through the WIFI interface 110 instead of the NFC interface 114. WIFI is more convenient than NFC for users, since the limited communication range of NFC requires the portable device to be in close proximity to the POS device, e.g., within 3 to 6 inches. The second air interface 114 can be used, for example, to send information such as offers by customers or merchants, coupons offers and redemptions, receipts, follow up information, and so on. The second air interface 114 link can be closed upon completion of the transaction(s) by, for example, sending a completion or termination message) (Section [0019]-[0021] and Fig. 3);  Note: The limitation “a user to leave the POS terminal” does not distinguish over the prior art because it is describing what the prompt recites.  The description of the prompt does not affect the steps/functions of the claim in a manipulative sense.
after the user equipment leaves the POS terminal, finishing, by the POS terminal, a payment flow of the mobile near-field payment (e.g. In this way, purchase information may be transferred through the WIFI interface 110 instead of the NFC interface 114. WIFI is more convenient than NFC for users, since the limited communication range of NFC requires the portable device to be in close proximity to the POS device, e.g., within 3 to 6 inches. The second air interface 114 can be used, for example, to send information such as offers by customers or merchants, coupons offers and redemptions, receipts, follow up information, and so on. The second air interface 114 link can be closed upon completion of the transaction(s) by, for … (Section [0019]-[0021], [0027] and Fig. 3).  Note: it is unclear what “after the user equipment leaves the POS terminal” is referring to.  For prior art purposes, the examiner is interpreting this limitation as the user equipment getting further away from the POS terminal.  Since Khan discloses that a WIFI connection is established via the NFC connection so that the user can get further away from the POS and still perform the transaction, Khan discloses that the transaction is finished after the user equipment “leaves the POS terminal”.  
It would have been obvious to one of ordinary skill in the art to include in the NFC transaction system of Wall, the establishment of a second communication link between the contactless device and the POS to send follow up information as taught by Khan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would know that using two separate communication links (as disclosed by Khan) with the system of Wall will allow the devices to separate from each other and still be able to communicate as taught by Khan in sections [0019]-[0020].  Further, the purpose of each communication channel and the type of data that is dedicated to each communication channel is a design choice and it would be obvious to one of ordinary skill in the art to dedicate the communication channels to any data types/interactions and the results would be predictable.

Although Wall/Khan discloses multiple communication links between a device and POS for secure communication and processing transaction information to complete a purchase, Wall/khan does not specifically disclose forwarding, by the POS terminal, payment information of the user equipment to a back-end payment system and finishing an interaction with the back-end payment system, to obtain a transaction reply for the mobile near-field payment.  However Barsoum, in analogous art of POS transactions, discloses:
forwarding, by the POS terminal (e.g. POS terminal), payment information (e.g. payment transaction authorization request) of the user equipment to a back-end payment system (e.g. payment service provider) and finishing an interaction with the back-end payment system, to obtain a transaction reply (e.g. transaction verification message) for the mobile near-field payment (Section [0033]-[0037]).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the specific transaction processing (e.g. sending transaction information to a back-end payment system) of Barsoum for the broad transaction processing of Wall (Section [0057]).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Further, one of ordinary skill in the art knows that in a traditional POS transaction, the POS processes a transaction by sending the transaction data to a back-end issuer system in order to process the payment (as taught by Barsoum).  

Although Wall/Khan/Barsoum discloses multiple secure communication links between a device and POS for sending data in a secure manner, Wall/Khan/Barsoum does not specifically disclose …the second communication link is arrange to conduct data transmission in an encryption manner.  However Lee, in analogous art of wireless communication, discloses:
…the second communication link (e.g. Bluetooth communication) is arrange to conduct data transmission in an encryption manner (e.g. asymmetric encrypted) (Section [0016]).  
It would have been obvious to one of ordinary skill in the art to include in the secure communication system of Wall/Khan/Barsoum, the use of encrypted communication as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, by using encrypted communication with Wall/Khan/Barsoum, it increases the security of the system by protecting the data being transmitted.

Per claims 5 and 15, Wall/Khan/Barsoum/Lee discloses all of the limitations of claims 1 and 10 above.  Wall further discloses through the second communication link, receiving a pushed electronic ticket (e.g. digital receipt) from a value-added service system via the POS terminal (e.g. device reader) (Section [0058]-[0059]).  

Per claims 6 and 16, Wall/Khan/Barsoum/Lee discloses all of the limitations of claims 5 and 15 above.  Wall further discloses after receipt of the electronic ticket (e.g. digital receipt) and upon detection of the POS terminal actively disconnecting the second communication link, releasing resources associated with the second communication link (e.g. communication channel is terminated) (Section [0059]-[0060]).  

Per claims 7 and 17, Wall/Khan/Barsoum/Lee discloses all of the limitations of claims 4 and 13 above.  Wall further discloses when the timer reaches a predetermined threshold, the user equipment actively disconnects the second communication link with the POS terminal (e.g. the timing protocol can establish a period of inactivity that will terminate the communication between the contactless media device and the device reader) (Section [0030]).  

Per claims 8 and 18, Wall/Khan/Barsoum/Lee discloses all of the limitations of claims 1 and 10 above.  Lee further discloses wherein the user equipment is configured to use an asymmetric encryption algorithm (e.g. asymmetric encryption) to encrypt data for transmission on the second communication link (e.g. Bluetooth communication) (Section [0012]).  

Per claims 9 and 19, Wall/Khan/Barsoum/Lee discloses all of the limitations of claims 1 and 10 above.  Khan further discloses wherein the second communication link is a WiFi link (e.g. Wifi) or a Bluetooth link (Bluetooth) (Section [0018]-[0020]).  

Claims 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wall/Khan/Barsoum/Lee, as applied to claims 1 and 10 above, in further view of  US 20120295540 A1 (“Hong”).

Per claims 4, 13, and 14, Wall/Khan/Barsoum/Lee discloses all of the limitations of claims 1 and 10 above including the establishment of a second secure communication channel between the contactless device and a POS terminal.  However Wall/Khan/Barsoum/Lee do not specifically disclose after the establishment of the second communication link, the user equipment is configured to start a timer, while disconnecting the first communication link based on near-field communication with the POS terminal.  Hong, in analogous art of mobile terminals, discloses:
after the establishment of the second communication link, the user equipment is configured to start a timer (e.g. maintenance time), while disconnecting the first communication link (e.g. change communication means) based on near-field communication with the POS terminal (Section [0087]-[0089] and [0118]-[0123]).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wall/Khan/Barsoum/Lee/Killian, as applied to claim 20 above, in further view of  US 20070224980 A1 (“Wakefield”).

Per claim 21, Wall/Khan/Barsoum/Lee/Killian discloses all of the limitations of claim 20 above including the user being able to extend the proximity between the POS and the contactless device by using a second secure communication link.  However Wall/Khan/Barsoum/Lee/Killian do not specifically disclose in a process of the user equipment leaving the POS terminal and before the payment flow is finished, displaying, by the user equipment, a signal intensity of the second communication link and reminding the user to maintain a range of the second communication link.  Wakefield, in analogous art of wireless communication, discloses:
in a process of the user equipment leaving the POS terminal and before the payment flow is finished, displaying, by the user equipment, a signal intensity (e.g. alert signal when it is not within the predetermined range of the mobile terminal) of the second communication link and reminding the user to maintain a range of the second communication link (Section [0059]-[0060] and [0070]-[0071]).  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685